Opinion by
Mr. Chief Justice Mitchell,
As a matter of strict pleading, the demurrer setting up, inter alia, laches after notice was bad as a speaking demurrer and should have been overruled. But as the only questions in the case are of law, there being no facts in dispute, and the subject-matter is one involving considerable expenditure of public money which should not be kept in unnecessary suspense, the court, with the acquiescence of counsel, has considered the legal question on its merits.
The decree might well be affirmed on the view of the learned judge below that the proposed building is a monument within the act of 1895. Appellants quote Society of Cincinnati’s Appeal, 154 Pa. 621, and Spangler v. Gallagher, 182 Pa. 277, as holding that a monument is not a building, but neither case holds that a building may not be a monument. On the contrary, it is said in the former that “ a monument may take the shape of a memorial hall or other building, though that is not the general sense of the word and will not be presumed.”
But a clear authority to sustain the decree, free of all question of strained construction, is found in the Act of April 3, 1903, P. L. 136, which expressly authorizes the erection of a memorial hall. That act is entitled an act to amend the act of May 22, 1895, and after reciting the first section for re-enactment, proceeds “ Provided, however, that in counties having a population as computed by the United States census of the year one thousand nine hundred, of over five hundred thousand and less than one million inhabitants, said petition may pray for the erection of a memorial hall, and, if approved as above provided, the county commissioners of said county shall be authorized to acquire by purchase or by the exercise or right of eminent domain, the necessary site, and shall be authorized to erect and maintain thereon, at the county seat, a suitable memorial hall or buildings, in memory of the soldiers and sailors of the late war of the rebellion from such counties.”
It is argued by appellants that this act is unconstitutional *404in two respects, first, that the title gives no notice of the proviso that a memorial hall may be erected, which is the real amendment introduced; and, second, that the amendment makes it a local act regulating the affairs of Allegheny county. Neither objection is tenable. The title to an act is not required to be a complete index to its contents, and the title of an amending or supplementary act is sufficient if it declares itself to be such, and its provisions are germane to the subject of the original : In re Boro. of Pottstown, 117 Pa. 538; Philadelphia v. Ridge Ave. Pass. Ry. Co., 142 Pa. 484.
The title of the Act of May 22, 1895, P. L. 96, is “An Act authorizing the county commissioners of the several counties of this commonwealth to erect or complete and maintain a suitable monument at the county seat of each county, in memory of the soldiers and sailors of the late Avar.” There can be no question that this act deals Avith a single subject and that it is clearly expressed in the title. The title of the act of 1903 is “an act to amend” the act of 1895 reciting the title in full. The subject of both acts, to wit: a monument to the soldiers and sailors of the late Avar, is the same, and the provisions of the later act are entirely germane for they do no more than define for certain counties Avbat the word monument may be construed to cover. There is no serious difficulty in so construing the original act, as was done by the learned judge beIoav, but the legislature, either thinking itself that the construction might be doubtful or that it might be the subject of challenge in the courts, put it at rest by the amending act.
It is argued by appellants that the substantial amendment is introduced under a proviso and that that is not the office of a proviso. But the objection is merely Amrbal and without substance. The first part of the section authorizes the county commissioners, under certain conditions, to erect a monument, and the new clause provides that in certain counties the monument may take the form of a memorial hall. Whether the addition Avas introduced by the words “ provided, however,” or the Avords “ and further ” or any similar phrase, makes no difference Avhatever in the meaning or the notice to the legislators passing the act or to the parties interested in and to be affected by its passage.
It is further objected that the act is unconstitutional be*405cause it is local and regulates the affairs of Allegheny county. But on this point it is only necessary to say that the act is pro tanto a classification of counties according to population for the purpose of authorizing the expenditure of public money in a specified way: Com. v. Gilligan, 195 Pa. 504; Seabolt v. Commrs. of Northumberland County, 187 Pa. 318.
The decree is affirmed.